                        Case 19-19509-PDR           Doc 31     Filed 07/31/20       Page 1 of 2




           ORDERED in the Southern District of Florida on July 31, 2020.




                                                                   Paul G. Hyman, Jr.,Judge
                                                                   United States Bankruptcy Court
_____________________________________________________________________________

                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                       FORT LAUDERDALE DIVISION

          In re:                                                        Case No.: 19-19509-PGH

          Ronald Joseph Catronio and                                    Chapter 7
          Mary Ann Catronio,

                         Debtors.               /

                          ORDER GRANTING DEBTORS’ MOTION TO COMPEL
                          ACAR LEASING LTD D/B/A GM FINANCIAL LEASING
                          TO UPHOLD REAFFIRMATION AGREEMENT, [DE #24]

                   THIS MATTER came before the Court for hearing on July 30, 2020 at 9:30 A.M. for

           consideration of Debtors’ Motion to Compel ACAR Leasing LTD d/b/a GM Financial to

           Uphold Reaffirmation Agreement at DE #20 with Sanctions, (DE #20; the “Motion to Compel”),

           With the Court, having considered the content of the Motion, heard argument of counsel, made

           without opposition, and for the reasons stated on the record, it is;


                   ORDERED and ADJUDGED as follows:

                          1. The Motion is GRANTED.
                Case 19-19509-PDR       Doc 31    Filed 07/31/20     Page 2 of 2




                 2. Creditor ACAR Leasing LTD d/b/a GM Financial is hereby compelled to

                    uphold the terms of the Reaffirmation Agreement filed at DE #20 including

                    timely reporting the payments Debtors are making on their vehicle.

                                            ###
Submitted by:

Chad T. Van Horn, Esq.
Florida Bar No. 64500
VAN HORN LAW GROUP, P.A.
330 N Andrews Ave., Suite 450
Fort Lauderdale, FL 33301
Telephone: (954) 765-3166
Facsimile: (954) 756-7103
Email: Chad@cvhlawgroup.com

The party submitting the order shall serve a copy of the signed order on all required parties
and file with the court a certificate of service conforming with Local Rule 2002-l(F).
